Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-6, drawn to semiconductor wafer, classified in H01L 29/205.
Claim 19, drawn to a semiconductor device including, apart from doping materials or other impurities, only AIIIBV compounds, classified in H01L 29/2003
Claims 7-15, drawn to a method of fabricating a semiconductor wafer, classified in H01L 24/94.
Claims 16-17 and 20-25, drawn to a method of processing a wafer to form a device, classified in H01L 21/0254.

The inventions are independent or distinct, each from the other, because: 
Inventions I and III are related as product made and process of making. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).
In this case, the product of group I as claimed requires a first diamond layer; a silicon substrate disposed on the first diamond layer; a bonding layer disposed on the silicon substrate; a second diamond layer disposed on the bonding layer; and at least one semiconductor layer disposed on the second diamond layer and including a III-Nitride compound.  The method of group III removes the silicon substrate, and therefore the product of group 1 could be made by a materially different method wherein the silicon substrate is not removed, such as simple deposition.  

Inventions II and IV are related as product made and process of making. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).
The product of group II requires a diamond layer; an intermediate layer disposed on a top surface of the diamond layer; at least one semiconductor layer including a III-Nitride compound and including one or more semiconductor devices formed therein; a first metal layer disposed on the at least one semiconductor layer; one or more vias extending from the first metal layer to a bottom surface of the diamond layer; a second metal layer disposed on the first metal layer and in a portion of the one or more vias; and a third metal layer disposed on the bottom surface of the diamond layer and on a side surface of the one or more vias and being in electrical contact with the second metal layer.   The method of group IV requires a bonding layer.  Therefore, the product of group II could be made by a materially different method wherein a bonding layer is not formed.
III and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as: forming a blank wafer for demonstration or as filler; or forming a wafer to include a device without a first metal layer on the semiconductor layer (i.e. any device having underside connections or connections through blind or partial vias.)   See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions are separately classified and require separate field of search. This shows that each invention has attained recognition in the semiconductor art as a separate subject of inventive effort, and also as a separate field of search.


Species 1. The invention directed to the first embodiment disclosed in Fig 11, para 0029.
Species 2. The invention directed to the second embodiment disclosed in Fig. 12, para 0032, and as claimed in claim 5. 
The species are independent or distinct because these different embodiments are mutually exclusive from each other. Species 1 requires a single nitride layer; species 2 requires a pair of nitride layers.

If invention group III is elected, Applicant should additionally elect one of the following patentably distinct species of the claimed invention:
species 3. The invention directed to the third embodiment disclosed in Figs 2A, 3-10, and 12, para 0023. 
species 4. The invention directed to the fourth embodiment disclosed in Fig 2B, and 3-11, para 0023.

The species are independent or distinct because these different embodiments are mutually exclusive from each other. Species 3 requires deposition of a pair of III-nitride layers; species 4 requires deposition of a single III-nitride layer.   These species are not obvious variants of each other based on the current record.  
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Claim 1 is generic for species 1 and 2; claim 7 is generic for species 4 and 6.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
•	the prior art applicable to one invention would not likely be applicable to another invention.
•	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
•	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
•	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (iii) identification of the claims encompassing the elected invention and the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of the invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention(s).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THS/
Examiner, AU 2817
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822